ON REHEARING-.
(September 21,1888.)
Saufley, J.
The .only question presented for the consideration of the court, on the petition for a rehearing, is that which is raised upon the action of the court below in ordering an open venire, after having exhausted the petit jury box and the general jury box. In the former opinion of this court, rendered on the 14th day of June, 1888, this question is discussed and decided. After a careful consideration of the argument of counsel for the accused, we perceive no reason why that opinion should be disturbed. The view of the law therein expressed seems to us to be correct, and accordingly the petition for a rehearing is overruled.